DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “the metal layer is in direct contact with the blocking layer” was not described in the original specification.  Instead, the specification appears to disclose that a high K layer 172 is in direct contact with a blocking layer 130 as shown in Fig. 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-14, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0198509 A1).
Regarding Claim 1, referring to at least Fig. 16 and related text, Kim teaches a memory device, comprising: a semiconductor substrate (22) having a principle surface (an upper surface of 22) (paragraph 25); a stack (20 and 58) disposed on the principle surface of the semiconductor substrate and comprising alternately arranged conductive layers (58) and insulating layers (20) (paragraphs 22 and 48); a charge storage structure (36) comprising a plurality of bent storage structures or discrete storage segments, the bent storage structures or the discrete storage segments being opposite to sidewalls of the conductive layers, wherein each bent storage structure or each discrete storage segment is substantially aligned with a corresponding one of the conductive layers in a direction parallel to the principle surface (paragraphs 33-35); a blocking layer (32 and/or 34) at least partially interposed between the conductive layers and the bent storage structures or between the conductive layers and the discrete storage segments (paragraph 31); a tunneling layer (40, 42, and/or 44) on the bent storage structures or the discrete storage segments (paragraph 36); and a channel layer (46) on the tunneling layer, wherein the channel layer is conformal with the charge storage structure to define a plurality of first concave portions (first concave portions of 46 directly in contact with 48) on a sidewall of the channel layer facing away from the charge storage structure, and the channel layer entirely fills up a plurality of second concave portions (second concave portions formed by 36, 32/34, and 40/42/44 entirely filled up by 46) formed by the charge storage structure, the blocking layer, and the tunneling layer (fig. 16 and paragraphs 41-43).
Regarding Claim 2, Kim teaches wherein the charge storage structure comprises the bent storage structures, and the sidewalls of the conductive layers are recessed relative to sidewalls of the insulating layers to define a plurality of recesses (26), in which the bent storage structures are accommodated therein (fig. 16 and paragraph 28).
Regarding Claim 12, Kim teaches a teaches a method for manufacturing a memory device, the method comprising: forming a stack (18 and 20) comprising alternately arranged selective function layers (18) and insulating layers (20), the selective function layers and insulating layers having respective sidewalls (fig. 6 and paragraphs 22-27); recessing the sidewalls of the selective function layers or the sidewalls of the insulating layers to form recesses (26) (fig. 7 and paragraphs 28-30); sequentially forming a blocking layer (32 and/or 34) and a charge storage layer (36) overlying the sidewalls of the selective function layers and the sidewalls of the insulating layers, wherein the blocking layer and the charge storage layer partially fill each of the recesses, thereby forming a remaining space in each of the recesses (fig. 10 and paragraphs 31-35); forming a tunneling layer (40, 42, and/or 44) on the charge storage layer (fig. 11 and paragraphs 36-40); and forming a semiconductor layer (46) on the tunneling layer, wherein the semiconductor layer is conformal with the charge storage layer to define a first plurality of concave portions (first concave portions of 46 directly in contact with 48) on a sidewall of the semiconductor layer facing away from the charge storage layer, and the semiconductor layer entirely fills up a plurality of second concave portions (second concave portions formed by 36, 32/34, and 40/42/44 entirely filled up by 46) formed by the charge storage layer, the blocking layer, and the tunneling layer (fig. 16 and paragraphs 41-43).
Regarding Claim 13, Kim teaches wherein recessing the sidewalls of the selective function layers or the sidewalls of the insulating layers comprises etching the sidewalls of the selective function layers to form the recesses (fig. 7), wherein forming the semiconductor layer comprises fully filling the remaining spaces with the semiconductor layer such that the semiconductor layer has corners in the remaining spaces (fig. 10).
Regarding Claim 14, Kim teaches further comprising replacing the selective function layers with conductive layers (58) (figs. 14-16 and paragraphs 46-49).
Regarding Claim 22, Kim teaches further comprising: forming an insulating structure (48) covering the semiconductor layer (fig. 12 and paragraph 42).
Regarding Claim 23, Kim teaches further comprising: removing the selective function layers to form void spaces between the insulating layers (figs. 13-14 and paragraphs 44-46). 
Regarding Claim 24, Kim teaches further comprising: forming a metal layer (56/58) and a high K layer (54) in each of the void spaces (paragraphs 47-48), wherein the metal layer is in direct contact with the blocking layer (fig. 15, “the metal layer” in “the metal layer is in direct contact with the blocking layer” is considered as the high K layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 or claim 12 above, and further in view of Cui et al. (US 10,700,090 B1, previously cited; hereinafter “Cui”).
Regarding Claims 3-4 and 21, teaching of Kim has been discussed above except conformal structures of the blocking layer, the charge storage structure, and the tunneling layer.  Nevertheless, it is well known in the art to form conformal structures of blocking layer, charge storage structure, and the tunneling layer as a different design choice for the three dimensional memory device.  This is evidenced by Cui teaching a memory device (for example, fig. 48A), comprising: conformal structures of a blocking layer (52), a charge storage structure (54L), and a tunneling layer (56) (fig. 48A).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Cui as a different design choice/shape for the blocking layer, the charge storage structure, and the tunneling layer for the three dimensional memory device.  

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new grounds of rejection as set forth above in this Office Action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829